Case: 1:19-cv-00920-MWM-SKB Doc #: 12 Filed: 06/02/20 Page: 1 of 1 PAGEID #: 76

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION - CINCINNATI
THOMAS A. COVERDALE, : Case No. 1:19-cv-920
Plaintiff, : Judge Matthew W. McFarland
vs.

DAVID C. CONLEY,

Defendant.

 

ENTRY AND ORDER ADOPTING REPORT AND RECOMMENDATION
(DOC. 11) AND DENYING MOTION TO DISMISS FOR FAILURE TO STATE
A CLAIM (DOC. 6)

 

The Court has reviewed the Order and Report and Recommendation (Doc. 11) of
United States Magistrate Judge Stephanie K. Bowman, to whom this case is referred
pursuant to 28 U.S.C. § 636(b). As no objections to the Report and Recommendation have
been filed and the time do so has expired, the Court hereby ADOPTS the Report and
Recommendation in its entirety. Accordingly, Defendant David C. Conley’s Motion to
Dismiss (Doc. 6) for failure to state a claim is DENIED.

IT IS SO ORDERED.
UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OL.OH

MATTHEW W. McFARLAND
UNITED STATES DISTRICT JUDGE

 

By:
